Morris, District Judge,
sitting by designation, dissenting.
■ I agree with the dissenting opinion below of Judge Cole to the effect that Romano Pecorino Cheese, with the inedible covering as an integral part thereof, is the article of commerce, or the commercial unit, that is before the Court for appraisement, and, based upon the present record, the export value thereof is $2 per kilogram (cost of inedible covering included), less 2 per centum cash discount, less non-dutiable charges. In this view, the covering is clearly included in the price of the unit, and is not subject to separate valuation *108under the provisions of section 402 (d) of the Tariff Act of 1930. Treasury Regulations promulgated pursuant to section 505, Tariff Act of 1930, provide a schedule tare for cheese coverings, which will ultimately provide such relief as is allowable in respect of the cheese coverings. In this view, both the entry and the appraisement were erroneous, and I believe that the decision below should be modified accordingly.